DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-6, 10-11 and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Leung et al (US 20220029456 A1).

With respect to claim 1, Leung discloses an earphone (figs.3-7), comprising: 
a main body (#210); and 
an add-on unit (#100), removably disposed on the main body using magnetic attraction force (Par.[0039][0072]).

With respect to claim 2, Leung discloses the earphone according to claim 1, further comprising at least one first magnet (#221) and at least one second magnet (#131), the at least one first magnet is arranged at the main body, the at least one second magnet is arranged at the add-on unit, the add-on unit is attached to the main body through a magnetic attraction produced between the at least one first magnet and the at least one second magnet (Par.[0072][0078]).

With respect to claim 3, Leung discloses the earphone according to claim 2, wherein the add-on unit comprises a mount portion (#130), an extension portion (#120), and a microphone (#110), the at least one second magnet is arranged at the mount portion, the microphone is connected to the mount portion via the extension portion and located away from the main body (Par.[0075-0078]).

With respect to claim 4, Leung discloses the earphone according to claim 3, wherein the main body has an accommodation portion (#220), the at least one first magnet is located in the accommodation portion, and at least part of the mount portion is accommodated in the accommodation portion (Par.[0072]).

With respect to claim 5, Leung discloses the earphone according to claim 2, further comprising at least one first terminal (#221) and at least one second terminal (#131), the at least one first terminal is arranged at the main body, the at least one second terminal is arranged at the add-on unit, when the add-on unit is attached to the main body via the at least one first magnet and the at least one second magnet, the at least one first terminal is electrically connected to the at least one second terminal (Par.[0084] connectors #221,131 provide both a mechanical and electrical attachment between the main body and add-on unit).

With respect to claim 6, Leung discloses the earphone according to claim 5, wherein the at least one first magnet comprises two first magnets with opposite poles, and the at least one second magnet comprises two second magnets with opposite poles (Par.[0072][0078]).

With respect to claim 10, Leung discloses the earphone according to claim 5, wherein the add-on unit is a battery unit (figs.1,2 #300) configured to charge the main body through the at least one first terminal and the at least one second terminal (Par.[0070-0071]).

With respect to claim 11, Leung discloses the earphone according to claim 1, further comprising a stabilizer (#220) disposed on the main body and extending outwards from the main body (Par.[0072]).

With respect to claim 15, Leung discloses the earphone according to claim 1, wherein the add-on unit accommodates at least one microphone (#100; Par.[0075]) and a battery (#300; Par.[0071]) therewithin.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leung et al (US 20220029456 A1) in view of Stephenson (US 20210038161 A1).

With respect to claim 9, Leung discloses the earphone according to claim 1, further comprising an in-ear bud (fig.6 #212; Par.[0061]); however does not disclose expressly wherein the earphone comprises an eargel disposed on the main body.
Stephenson discloses an earphone comprising an eargel disposed on the main body (fig.1 #104; Par.[0009-0011][0064-0065]).
It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to use the eargel of Stephenson as the earbud portion of Leung.  The motivation for doing so would have been to use a material limits motion of the earphone device when placed in a user’s ear. 

Claim(s) 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leung et al (US 20220029456 A1) in view of Ralston Jr. (US 10241750 B1).

With respect to claim 12, Leung discloses the earphone according to claim 5, further comprising a third terminal (#221) and a fourth terminal (#131), the third terminal is arranged at the main body, the fourth terminal is arranged at the add-on unit, when the third terminal is electrically connected to the fourth terminal (Par.[0072][0078]), however does not disclose expressly wherein a built-in microphone in the main body is turned off.
Ralston discloses a device wherein when a terminal of the device is electrically connected to a terminal of an external microphone a built-in microphone in the main body of the device is turned off (See Abstract).
It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to disable an internal microphone of the earphone device of Leung when an external microphone is detected, as performed by Ralston.  The motivation for doing so would have been to reduce power consumption of the an internal microphone when an external microphone is in use. 

With respect to claim 14, Leung discloses the earphone according to claim 12, wherein the at least one first terminal and the third terminal are arranged along a straight line, and the at least one second terminal and the fourth terminal are arranged along a straight line (figs.3-4 terminals #131,221 are in a straight line).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leung et al (US 20220029456 A1) in view of Ralston Jr. (US 10241750 B1) and in further view of Lee (US 20120041581 A1).

With respect to claim 13, Leung discloses the earphone according to claim 12, however does not disclose expressly wherein the at least one first magnet surrounds the at least one first terminal and the third terminal, the at least one second magnet surrounds the at least one second terminal and the fourth terminal.
	Lee discloses an electrical connector wherein a first magnet (fig.2 #22) surrounds a first and second terminal (fig.2 leads “A, B”) and at least a second magnet (fig.2 #22) surrounds a third and fourth terminal (fig.2 leads “C, D”)(Par.[0063-0064]).
	It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to use the circular magnet connectors of Lee to connect the terminals of Leung and Ralston.  The motivation for doing so would have been to secure the terminals by surrounding via the magnetic material. 
Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Meyberg et al (US 20180234532 A1) discloses a headset with magnetic frictional coupler. 
Dillinger (US 20090268935 A1) discloses a headset device. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R KURR whose telephone number is (571)270-5981. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON R. KURR
Primary Examiner
Art Unit 2654



/JASON R KURR/Primary Examiner, Art Unit 2654